Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 4/15/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 11 and 18 recite that the Bacillus amyloliquefaciens is DSM 33327 which is indefinite.  The naming system used does not make clear how the species is distinguishable from other species of bacillus 
Claim 1 and its dependent claims lack a method step.  The term “using” is not a method step.  Therefore claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The context of what the method encompasses is unclear
Claims 2 and 3 recite the limitation "the composition" in reference to the method in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a composition of improving” is idiomatic and therefore unclear.  The metes and bounds of the term cannot be deciphered because it is unclear if it is a process or product is being claimed.  The claim should read as “a composition for improving” to constitute a proper composition claim.


Claim Rejections - 35 USC § 101

	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1- the claims are drawn to a composition of matter.

Step 2a- prong 1- The claims recite a naturally-occurring product comprising Bacillus amyloliquefaciens and Bidens pilosa plant extract. The Bacillus amyloliquefaciens is a microorganism that is able to control plant pathogens and the Bidens pilosa extract is a plant product. There is no marked 

Step 2a-prong 2- There are no additional elements to the claims, therefore there is nothing to integrate the naturally occurring products into a practical application.

Step 2b- There are no additional elements to the claims, therefore there is nothing that adds significantly more to the claims.

The claim as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed.   Thus, there are no other elements in the claim in addition to the exception. 
	
Claims 16 and 17 depend from claim 14 and further recites that the composition comprises 300-200,000 ppm Bidens plant extract and at least 0.8x108 CFU/mL Bacillus amyloliquefaciens and the limitations of claims 16 
Accordingly, claims 14-20 are rejected under pre-AIA  35 U.S.C. §101.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blotsky et al. (US 2014/0030228; published January 30, 2014) in view of Adedapo et al. (Comparison of the Nutritive Value and Biological Activities of the Acetone, Methanol and Water Extracts of the Leaves of Bidens Pilosa and Chenopodium Album, Acta Poloniae Pharmaceutica, Vol.68, No.1 pp. 83-92, 2011).
Applicant’s Invention
Applicant claims a method of improving the ability of plants to resistance diseases, comprising using a Bacillus amlyloliquefaciens and a Bidens plant extract.
Bacillus amyloliquefaciens to improve plants to resistance diseases comprising administering an effective amount of a Bidens plant extract to a plant in need.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 2, 4, 5 and 8-11 of the instant application, Blotsky et al. teach methods and compositions that control plant pathogens (abstract).  The compositions comprise isolate Bacillus organisms and include amyloliquefacians [0006-7].  Bacillus amyloliquefacians is able to survive unfavorable conditions and inhibits the growth of pathogenic bacteria like E. coli and Salmonella [0020].  The compositions contain 106 to 108 CFU/mL of carrier [0035].  The methods used include contacting plants, plant parts and seed with the formulations to modulate the effects of microorganisms, particularly Pseudomonas aeruginosa, gram positive bacteria, Serratia marcescens and Acidovorax (a bacterial fruit blotch of cucurbits such as watermelon) [0036-39; Table 1].  The invention also may include a second control agent that is antibacterial or a pesticide [0054].  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Adedapo et al. teach acetone, methanol and water extracts of Bidens pilosa (abstract).  The plant is known to be used internally to protect the liver, treat abcesses, infections, for weight loss and to stimulate pregnancy (page 84, paragraph 1).  Additional analysis of the extracts show they have antioxidant and antibacterial properties (page 84, paragraph 4).  Water extracts of Bidens pilosa was tested for antibacterial activity against Pseudomonas aeruginosa and had a minimum inhibitory concentration of 2-5 mg/mL (2000-5000 ppm) against Bacillus and Staphylococous species (Table 6).  The water extract showed activity against all gram positive bacteria except Streptococcus pyrogens (page 91, paragraph 1).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Blotsky et al. and Adedapo et al. to improve the resistance of plants with a combination of Bacillus amyloliquefaciens and Bidens plant extract with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Blotsky et al. and Adedapo et al. to improve the resistance of plants to disease because combining Bacillus amyloliquefaciens .  

Claims 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blotsky et al. (US 2014/0030228; published January 30, 2014) in view of Adedapo et al. (Comparison of the Nutritive Value and Biological Activities of the Acetone, Methanol and Water Extracts of the Leaves of Bidens Pilosa and Chenopodium Album, Acta Poloniae Pharmaceutica, Vol.68, No.1 pp. 83-92, 2011).
Applicant’s Invention
Applicant claims a composition comprising Bacillus amlyloliquefaciens and a Bidens plant extract.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Blotsky et al. teach methods and compositions that control plant pathogens (abstract).  The compositions comprise isolate Bacillus organisms and include amyloliquefacians [0006-7].  Bacillus amyloliquefacians is able to survive unfavorable conditions and inhibits the growth of pathogenic bacteria like E. coli and Salmonella [0020].  The compositions contain 106 to 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Blotsky et al. do not teach that the second control agent is Bidens pilosa water extract or that it has antibacterial properties.  It is for this reason that Adedapo et al. is joined.
Adedapo et al. teach acetone, methanol and water extracts of Bidens pilosa (abstract).  The plant is known to be used internally to protect the liver, treat abcesses, infections, for weight loss and to stimulate pregnancy (page 84, paragraph 1).  Additional analysis of the extracts show they have antioxidant and antibacterial properties (page 84, paragraph 4).  Water extracts of Bidens pilosa was tested for antibacterial activity against Pseudomonas aeruginosa and had a minimum inhibitory concentration of 2-5 mg/mL (2000-5000 ppm) against Bacillus and Staphylococous species (Table 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 It would have been prima facie obvious to one of ordinary skill to combine the teachings of Blotsky et al. and Adedapo et al. to formulate a composition comprising Bacillus amyloliquefaciens and Bidens plant extract with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Blotsky et al. and Adedapo et al. formulate a single formulation that has antibacterial effects since both are known to be effective against gram positive bacteria when used alone.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617